Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Raja Saliba Reg No 43,078 on 6/6/2022.
==================================
The claim shall be amended as the follows:
1.  (Currently Amended)  A method for producing a digital representation for producing an appliance adapted to an object forming a part at least of a living body, comprising:
(1)	receiving a first three-dimensional model of an internal and external structure of the object in a first three-dimensional frame of reference,
(2)	receiving a second three-dimensional model of the appliance to be produced defining at least one set of characteristic functional zones of the appliance, the second three-dimensional model comprising representative data:
-	of coordinates in a second three-dimensional frame of reference of edge points belonging to [an edge of a functional zone and of vertex points representing vertices of [the functional zone[,
-	of a value of a deformation parameter, representative of [
[-]	
(3)	modifying the second three-dimensional model by applying to the edge and/or vertex points of the second three-dimensional model a transformation matrix which expresses[ the edge and/or vertex points in the first three-dimensional frame of reference,
(4)	calculating for each functional zone of the second three-dimensional model:
-	an edge curve passing through the edge points,
-	a vertex curve passing through the vertex points,
(5)	transferring to the first three-dimensional model the edge curves, the vertex curves and the deformation parameter values associated with each vertex point of the second three-dimensional model,
(6) deforming an external surface of the first three-dimensional model according to the vertex curves to shape the external surface of the first three-dimensional model to [a shape of the second three-dimensional model in each functional zone and obtain a corrected first three-dimensional model, 
(7)	saving the corrected first three-dimensional model in a computer memory as [a final model.
2.(Currently Amended)  The method according to claim 1, further comprising:
receiving a correction coefficient input by a user to be applied to each value of the deformation parameter associated with a vertex point,
correcting the values of the deformation parameter of the first three-dimensional model for each of the vertex points, thereby obtaining corrected values, and 
saving the corrected values in the computer memory.
3.  (Currently Amended)  The method according to claim 1, further comprising:
transforming the final model into a set of instructions [a computer-assisted manufacturing machine, for producing the appliance or a mold of the appliance.
4.  (Currently Amended)  The method according to claim 1, wherein the step (1) of receiving a first three-dimensional model of the internal and external structure of the object comprises the first three-dimensional model by a radiographic imaging method from image data of the object from two radiographic images of the internal structure of the object and one three-dimensional image of the external structure of the object.
5.  (Currently Amended)  The method according to claim 4, wherein the generation of the first three-dimensional model by the radiographic imaging method, comprises:
A.	receiving first image data generated in a first three-dimensional reference frame of reference, representative of two two-dimensional images of the internal structure of the object captured along two non-parallel image capture directions,
B.	receiving second image data generated in a second reference frame of reference, representative of a three-dimensional image of an external envelope of the object,
C.	when the first three-dimensional reference frame of reference and second reference frame[first and second image data received into a single frame of reference,
D.	estimating from the second image data [single reference frame of reference of first characteristic references of the internal structure of the object,
E.	calculating, in the single reference frame of reference, a [of the object, [the previously known generic model including points corresponding to the first characteristic references, the calculated three-dimensional shape of model being obtained by deformation of the previously known generic model such that said calculated three dimensional shape of model follows [previously known generic model while keeping [ previously known generic model coinciding with the first characteristic references,
F.	choosing at least one second characteristic reference of the internal structure of the object to be located on each of the two radiographic images or on a single radiographic image, and for each second characteristic reference:
(i) identifying a point belonging to the three dimensional shape of model calculated in step E) corresponding to the second characteristic reference,
(ii) calculating [the identified point in step (i) onto the radiographic image(s),
iii) determining from the first image data characteristic reference on the radiographic image by searching in a search zone located around the projection coordinates calculated in step (ii),
G.	calculating [characteristic references in the single reference frame of reference from the projection coordinates calculated in step (ii) [
H.	correcting the three dimensional shape of model calculated in step E by matching [three dimensional shape of  model corresponding to the second characteristic references with the coordinates [
I.	reconstructing a model of the internal and external structure of the object with [hree dimensional shape of model corrected in step H) and [second image data of the three-dimensional image of the external envelope of the object expressed in the single reference frame of reference.
6. (Currently Amended)  The method according to claim 1 wherein step (2) of receiving the second three dimensional model comprises:
comparing the internal structure of the object of the first three dimensional model with pre-listed known internal structures,
identifying [a prelisted known [that is closest to the internal structure of the object of the first three dimensional model,
selecting an appliance model adapted to the identified closest prelisted known internal structure. 
7.  (Currently Amended)  The method according to claim 1, wherein at least one step selected from the transfer step (5) and the deformation step (6) is defined as follows:
- the transfer step (5) comprises:
(i) projecting the edge curve and the vertex curve of each functional zone of the second three dimensional model on an[three dimensional model and calculating three dimensional model,
(ii) correcting [is associated a deformation parameter value as a function of the deformation parameter [
 - the deformation step (6) comprises:
(i) identifying [three dimensional model located inside each edge curve projected on the external surface of the first three dimensional model, 
(ii) deforming the first three dimensional model at a [of the first three dimensional model, the points identified in (i) by a movement distance dependent on [a position of each of [the points identified in (i)  [
9.  (Currently Amended)  A device for producing a digital representation for producing an appliance adapted to an object forming a part at least of a living body, comprising:
- means for receiving a first three-dimensional model of an internal and external structure of the object in a first three-dimensional frame of reference,
- means for receiving a second three-dimensional model of the appliance to be produced defining at least one set of characteristic functional zones of the appliance, the second three dimensional model comprising representative data:
-	of coordinates in a second three-dimensional frame of reference of edge points belonging to [an edge of a functional zone and of vertex points representing vertices of a functional zone. 
-	of a value of a deformation parameter, representative of [
- means for modifying the second three dimensional model by applying to the vertex and/or edge  points of the model a transformation matrix which expresses [the vertex and/or edge points in the first three dimensional frame of reference,
- means for calculating, for each functional zone of the second three dimensional model:
-	an edge curve passing through the edge points,
-	a vertex curve passing through the vertex points,
-  means for transferring to the first three dimensional model the edge curves, the vertex curves and deformation parameter values associated with each vertex point of the second three dimensional model,
- means for deforming [an external surface of the first three dimensional model using the vertex curves to shape the external surface of the first three dimensional model to [a shape of the second three dimensional model in each functional zone and obtain a corrected first three dimensional model, 
- means for displaying a graphic representation of the corrected first three dimensional model,
- means for saving the corrected first three dimensional model in a computer memory as [a final model.
10.  (Currently Amended)  Device according to claim 9, further comprising:
means for receiving a correction coefficient input by a user to be applied to each value of the deformation parameter associated with a vertex point,
means for correcting the values of the deformation parameter of the first three dimensional model for each of the vertex points , thereby obtaining corrected values, and 
means for saving the corrected values in the computer memory.
11.  (Currently Amended)  The device according to claim 9, further comprising one or more of the following features:
means for transforming the final model into a set of instructions [a computer-assisted manufacturing machine, for producing the appliance or a mold of the appliance,
means for generating the first three dimensional model by a radiographic imaging method from image data of the object from two radiographic images of the internal structure of the object and one three-dimensional image of the external structure of the object,
[the means for generating the first three dimensional model comprise:
-	image data reception means for receiving first image data generated in a three-dimensional frame of reference, representative of at least one two-dimensional radiographic image of the internal structure of the object, and second image data generated in a three-dimensional frame of reference representative of a three-dimensional image of an external envelope of the object,
-	processing means connected to the reception means arranged to perform the following steps:
A.	receiving first image data generated in a first three-dimensional reference frame of reference, representative of two two-dimensional images of the internal structure of the object captured along two non-parallel image capture directions,
B.	receiving second image data generated in a second reference frame of reference, representative of a three-dimensional image of an external envelope of the object,
C.	when the first three dimensional reference frame of reference and second reference frame[first and second image data received into a single frame of reference,
D.	estimating from the second image data single reference frame of reference of first characteristic references of the internal structure of the object, and the value of at least one characteristic parameter of the internal structure,
E.	calculating, in the single reference frame of reference, the three-dimensional shape of a model representing said internal structure of the object from a previously known generic model of said internal structure of the object, he previously known generic model including points corresponding to the first characteristic references, the calculated three dimensional shape of model being obtained by deformation of the previously known generic model such that said calculated three dimensional shape of model follows  previously known generic model while keeping [previously known generic model coinciding with the first characteristic references, and by applying to the calculated three dimensional shape of model [of the object,
F.	choosing at least one second characteristic reference of the internal structure of the object to be located on each of the two radiographic images, and  at least a second reference to be located on a single radiographic image, and for each second characteristic reference:
(i) identifying a point belonging to the three dimensional shape of model calculated in step E) corresponding to the second characteristic reference,
(ii) calculating [the identified point in step (i) onto the radiographic image(s),
iii) determining from the first image data [characteristic reference on the radiographic image by searching in a search zone located around the projection coordinates calculated in step (ii),
G.	calculating characteristic references in the single reference frame of reference from the projection coordinates calculated in step (ii)[
H.	correcting the three dimensional shape of model calculated in step E by matching [three dimensional shape of model corresponding to the second characteristic references with the coordinates 
I.	reconstructing a model of the internal and external structure of the object with [hree dimensional shape of model corrected in step H) and the second image data of the three-dimensional image in the single reference frame of reference of the external envelope of the object expressed in the reference frame of reference; and
-	transmission means.
12.  (Currently Amended)  The device according to claim 9, wherein the means for receiving the second three dimensional model comprise:
means for comparing the internal structure of the object of first three dimensional model with pre-listed known internal structures, 
means for identifying [a [prelisted known internal structure that is closest to the internal structure of the object of the first three dimensional model,
means for selecting an appliance model adapted to the identified closest prelisted known internal structure.
13.  (Currently Amended)  The device according to claim 9, wherein the transfer means comprise:
- means for projecting the edge curve and the vertex curve of each functional zone of the second three dimensional model on a model on the external surface of the first three dimensional model and means for calculating [three dimensional model,
 - means for correcting [is associated a deformation parameter value as a function of [this] the deformation parameter value [
- means for projecting [three dimensional model on the external surface of the first three dimensional model and means for calculating [or lines of the second three dimensional model.
14.  (Currently Amended)  The device according to claim [9, wherein the means for deforming an external surface of the first three dimensional model [
- means for identifying [three dimensional model located inside each edge curve projected on the external surface of the first three dimensional model,
- means for deforming the first three dimensional model at [ing, along a normal direction to the external surface of the first three dimensional model, the points identified by the identification means, by a movement distance dependent on [a position of each of [he points identified by the identification means inside the functional zone.
 15.  (Currently Amended)  A [stored on a non-transitory computer-readable medium, comprising programming instructions for executing steps of the method for producing a digital representation for producing an appliance adapted to an object according to claim 1, when said program is executed by a device for producing a digital representation for producing an appliance.
16.  (Currently Amended)  The method according to claim 1, further comprising after step (6):
receiving a correction coefficient input by a user to be applied to each value of the deformation parameter associated with a vertex point,
correcting the values of the deformation parameter of the first three dimensional model for each of the vertex points and thereby obtaining the corrected values, and 
saving the corrected values in the computer memory.
17.  (Currently Amended)  The method according to claim 1, wherein said step of receiving the second three-dimensional model of the appliance comprises receiving a contour of the appliance; 
wherein the second three dimensional model comprises representative data of [three dimensional frame of reference of contour points or lines of the appliance; 
wherein said step of transferring to the first three dimensional model comprises [three dimensional model the contour points or lines of the appliance; and
wherein said method further comprises displaying a graphic representation of the corrected first three dimensional  model.
18.  (Currently Amended)  The method according to claim 5, wherein said step of estimating from the second image data comprises estimating a [of the object; and
	wherein the calculated three dimensional shape of model is obtained by applying [of the object.
19.  (Currently Amended)  The method according to claim 7, wherein the transfer step (5) comprises projecting [three dimensional model on the external surface of the first three dimensional model and calculating [or lines of the second three dimensional model.
20.  (Currently Amended)  The device of claim 9, wherein the means for receiving a second three-dimensional model of the appliance to be produced defining at least one set of characteristic functional zones of the appliance and a contour of the appliance;
wherein the second three dimensional model comprises representative data of [three dimensional frame of reference of contour points or lines of the appliance; and
wherein said means for transferring to the first three dimensional model further comprises transferring contour points or lines of the appliance.

Response to Arguments
Applicant has amended claims 8 to overcome the rejection under 35 USC § 101 of claim 8 .  Claim 15 also has been amended to overcome the rejection under 35 USC § 101.  The rejection under 35 USC § 101 of claim 8 and claim 15 has been withdrawn.
Applicant has amended claims to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-16.  The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 1-16 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 9-14. 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 9-14, 20  limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations are:
- means for receiving a first three-dimensional model…; - means for receiving a second three-dimensional model…;- means for modifying …; - means for calculating, for each functional zone …; - means for transferring ….;- means for deforming . …..;- means for displaying…; - means for saving …. in claim 9
means for receiving a correction coefficient input….;means for correcting the values of the deformation parameter….; means for saving ….. in claim 10.
means for transforming the final model…;means for generating …;the means for generating… ; image data reception means for receiving first image data generated….;- processing meanstransmission means in claim 11.
the means for receiving …; means for comparing …; means for identifying….; means for selecting ….in claim 12.
the transfer means comprise; - means for projecting the edge curve ……; - means for correcting. …..;- means for projecting contour points or lines …..in claim 13.
means for deforming….; - means for identifying…, 10PRELIMINARY AMENDMENTAttorney Docket No.: Q259362  Appln. No.: Entry into National Stage of PCT/FR2019/051298 - means for deforming.. … in claim 14.
the means for receiving…; said means for transferring…...in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor render obvious the combination of the limitations set for the independent claims.
Regarding independent claim 1, the prior art of record taken alone or in combination , fails to disclose or render obvious: “ (1)	receiving a first three-dimensional model of an internal and external structure of the object in a first three-dimensional frame of reference,
(2)	receiving a second three-dimensional model of the appliance to be produced defining at least one set of characteristic functional zones of the appliance, the second three-dimensional model comprising representative data:
-	of coordinates in a second three-dimensional frame of reference of edge points belonging to an edge of a functional zone and of vertex points representing vertices of the functional zone,
-	of a value of a deformation parameter, representative of deformation of the functional zone, associated with each vertex point,
 (3)	modifying the second three-dimensional model by applying to the edge and/or vertex points of the second three-dimensional model a transformation matrix which expresses coordinates of the edge and/or vertex points in the first three-dimensional frame of reference,
(4)	calculating for each functional zone of the second three-dimensional model:
-	an edge curve passing through the edge points,
-	a vertex curve passing through the vertex points,
(5)	transferring to the first three-dimensional model the edge curves, the vertex curves and the deformation parameter values associated with each vertex point of the second three-dimensional model,
(6) deforming an external surface of the first three-dimensional model according to the vertex curves to shape the external surface of the first three-dimensional model to  a shape of the second three-dimensional model in each functional zone and obtain a corrected first three-dimensional model, 
(7)	saving the corrected first three-dimensional model in a computer memory as a final model.” in combination with all limitations in claim 1.
Regarding independent claim 9, the prior art of record taken alone or in combination , fails to disclose or render obvious: - means for receiving a first three-dimensional model of an internal and external structure of the object in a first three-dimensional frame of reference,
- means for receiving a second three-dimensional model of the appliance to be produced defining at least one set of characteristic functional zones of the appliance, the second three dimensional model comprising representative data:
-	of coordinates in a second three-dimensional frame of reference of edge points belonging to an edge of a functional zone and of vertex points representing vertices of a functional zone. 
-	of a value of a deformation parameter, representative of deformation of the functional zone, associated with each vertex point,
- means for modifying the second three dimensional model by applying to the vertex and/or edge  points of the model a transformation matrix which expresses  coordinates of the vertex and/or edge points in the first three dimensional frame of reference,
- means for calculating, for each functional zone of the second three dimensional model:
-	an edge curve passing through the edge points,
-	a vertex curve passing through the vertex points,
-  means for transferring to the first three dimensional model the edge curves, the vertex curves and deformation parameter values associated with each vertex point of the second three dimensional model,
- means for deforming  an external surface of the first three dimensional model using the vertex curves to shape the external surface of the first three dimensional model to  a shape of the second three dimensional model in each functional zone and obtain a corrected first three dimensional model, 
- means for displaying a graphic representation of the corrected first three dimensional model,
- means for saving the corrected first three dimensional model in a computer memory as  a final model.” in combination with all limitations in claim 9.
Claims 2-8, 10-20 depend either directly or indirectly from independent claims 1 or 9 and allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisker, U.S Patent Application No. 20190035080.  Bisker teaches methods and apparatus are disclosed that assist a user in tracking changes that occur in an anatomical region of one or more subjects based on three-dimensional images of the region captured at different times, such as before and after treatment. In exemplary implementations, a three-dimensional anatomical reference model derived from a population of relevance to the subjects is deformed to fit at least a baseline image of each of the subjects. The deformed model of each subject's baseline image is further deformed to fit a follow-up image of the subject's anatomical region. The deformed models thus generated are used to establish sparse correspondences between the images from which surrounding, denser correspondences between the images are additionally found. 
Johnson, U.S Patent Application No. 20030160786. Johnson teaches an imaging system--preferably an ultrasound machine--is used to fit a shape to some portion of a patient's heart or other body structure. Ultrasound imaging is carried out over at least one cardiac cycle, providing a plurality of images made with a transducer at known orientations with respect to the body structure. An operator selects points on some of the images that correspond to the shape of interest, and a shape is automatically fit to the points, using prior knowledge about heart anatomy to constrain the fitted shape to a reasonable result. The operator reviews the fitted shape, in 3D or alternatively, as intersected with the images. If the fit is acceptable, the process is done. Otherwise, the image processing is repetitively carried out, guided by the fitted 3-D shape, to produce additional data points, until an acceptable fit is obtained. The resulting 3-D output shape can be used in determining cardiac parameters. 
Wu et al, U.S Patent Application No. 20160239631.  Wu teaches a processing device receives a 3D model including a 3D crown component from a scan and a 3D root component from a template. The processing device receives a 2D x-ray image of the at least one tooth and generates a scan model representing an initial estimate of the one or more parameters of an x-ray imaging device that created the 2D x-ray image. The processing device further generates a 2D contour of the at least one tooth based on projecting the 3D model onto a plane using the scan model. The processing device overlays the 2D contour onto the 2D x-ray image. The processing device further adjusts the 2D contour to cause a first crown component of the 2D contour to approximately align to a second crown component of the 2D x-ray image. The processing then calibrates the scan model based on data obtained from adjusting the two-dimensional contour. 
Lee  et al, U.S Patent No. 11,191,691. Lee teaches a frame module includes a frame configured to enclose a portion of a user, and at least one reinforcement belt of which both end portions are connected to both sides of the frame, thereby restricting a splaying level of the frame in a predetermined direction.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619